Case 1:19-mj-00482-DLP Document 4 Filed 05/01/19 Page 1 of 1 PagelD #: 9

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF INDIANA FI LE D
INDIANAPOLIS DIVISION
MAY 01 2019
U.S. DIST,

UNITED STATES OF AMERICA, ) INDIANAPOLIS) ROURT,
)
Plaintiff, )
)

V. ) CAUSE NO. 1:19-mj-0482

)
DALLAS JONES, )
)
Defendant. )

PENALTY SHEET

You have been charged in a Complaint with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

 

Count Supervised Other
Number Statute Years Fine Release Conditions
1 Escape 0-5 $250,000 NMT 3 years
18 U.S.C. § 751
Dated:
DALLAS JONES
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana
